Citation Nr: 1413115	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first post-service year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service.

2.  The preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2. Service connection for tinnitus is not warranted. 38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A June 2012 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) have been secured.  In June 2012, the Veteran responded to the VCAA notice, checking the box indicating that he had enclosed all remaining information or evidence that would support his claim or that he had no other information or evidence to give VA to support his claim.  Additionally, the Veteran signed a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, but did not identify any providers of treatment for his bilateral hearing loss and tinnitus disabilities.  While the Veteran submitted a June 2012 private audiogram, there is no indication in the record that the Veteran sought treatment for these disabilities following his separation from service.  Therefore, without identified treatment providers, there is no duty for VA to undertake additional development to secure treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).

The RO arranged for a VA examination in October 2006.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases (such as organic diseases of the nervous system, including sensorineural hearing loss (SNHL)) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran claims his bilateral hearing loss and tinnitus resulted from acoustic trauma he sustained during his active duty service.  His DD 214 reflects that he served as a medical specialist, which would not ordinarily expose him to hazardous noise; however, his service personnel records show he was assigned to an infantry unit, which would have exposed him to such noise.  Therefore, VA concedes the Veteran was exposed to acoustic trauma while in service.

The Veteran's STRs are silent for complaints or findings pertaining to hearing loss or tinnitus.  There was no documented threshold shift in the Veteran's hearing acuity from November 1973 entrance examination when compared to his November 1975 separation examination.  Both examinations showed hearing within normal limits. 

In a June 2012 statement, the Veteran reported that he had ringing in his ears for ten years, but it was getting worse and he needed hearing aids.  The Veteran also noted that he no longer had insurance because his job went bankrupt in 2008 and he was hoping VA would cover his hearing aids.  

A June 2012 private audiogram reported pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
30
30
35
45
LEFT
20
20
15
40
65

Speech recognition was 100 percent in both ears.

The Veteran was afforded a VA examination in May 2013.  On examination, pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
20
35
50
LEFT
20
10
15
50
60

Speech audiometry revealed speech recognition was 100 percent in the right ear and 96 percent in the left ear.  Bilateral SNHL was diagnosed.  Tinnitus was also diagnosed.  The examiner noted that the Veteran reported tinnitus started approximately five to six years prior and that onset was gradual.  

The examiner opined that the Veteran's hearing loss was not at least as likely caused by the result of military service.  The examiner noted that there was no threshold shift found from entrance to exit hearing evaluations.  Additionally, the examiner relied upon the Institute of Medicine's (IOM) determination that there was no significant scientific basis for the existence of delayed-onset hearing loss.  The examiner noted that while IOM did not rule out that delayed-onset might exist, (because the requisite longitudinal animal and human studies have not been done), and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.  Additionally, the examiner noted the Veteran's exit hearing evaluation revealed normal hearing without change from entrance, evidence that service noise exposure was not a probable cause of the Veteran's current hearing loss.  

With regard to tinnitus, the examiner opined that tinnitus was less likely than not caused by the Veteran's military service.  The examiner noted that the Veteran reported onset of tinnitus many years after his military service and that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  The examiner continued, based on knowledge gained from a professor of otolaryngology, that tinnitus has an immediate onset after significant noise exposure.  

It is not in dispute that the Veteran has a bilateral hearing loss disability as such is shown by audiometry on VA examination.  See 38 C.F.R. § 3.385.  Additionally, it is not in dispute that he has tinnitus; the medical evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds no reason to question the Veteran's accounts that he experiences ringing in his ears.  Likewise, as determined above, acoustic trauma in service is conceded.  What remains necessary to substantiate his claim is competent evidence that relates the bilateral hearing loss and tinnitus to in-service noise trauma.

A hearing loss disability was not manifested in service, and SNHL was not manifested in the first post-service year, nor is it so alleged.  Therefore, service connection for bilateral hearing loss on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

Given the medical evidence outlined above, the Board concludes that service connection is not warranted for bilateral hearing loss disability or tinnitus.  In this regard, the May 2013 opinion concluded that it was less likely than not that hearing loss and tinnitus were related to service, because the Veteran's hearing was within normal limits upon separation and there was no medical evidence to support delayed-onset.  By the Veteran's own admission, his disabilities did not begin until at least ten years prior to filing his claim.  This opinion is the only competent opinion of record and, as it was based on a review of the Veteran's claims file and supported by sound rationale with medical treatise support, it is of great probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

Additionally, the Board finds it significant that the Veteran first filed a claim for service connection for hearing loss and tinnitus in 2012, thirty-seven years after active duty and after his medical insurance expired.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Finally, the Board has considered the Veteran's lay statements concerning the etiology of his bilateral hearing loss and tinnitus.  He has not alleged that he had hearing loss in service and continuously since, rather he asserts that his current hearing loss and tinnitus disabilities are related to the acoustic trauma he experienced in service.  While he may be competent to testify as to the symptoms he experiences (decrease in hearing acuity and ringing in his ears), he is not competent to, by his own opinion, relate these symptoms to his exposure to acoustic trauma in service.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether hearing loss and tinnitus first documented many years after exposure to acoustic trauma may be related to such trauma rather than to intervening etiological factors).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss and tinnitus disabilities and his service, to include his exposure to acoustic trauma therein.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply; the appeal in these matters must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


